Title: Suing because you were charged for cheese? Does this have any possibility of success?
Question:
Answer #1: Will the lawsuit win if taken to court? Probably not.

Will McD's pay out a sum less than the cost of litigation? Maybe.Answer #2: I don't know about the merits of the claim itself but the amount of money they demand seems very unrealistic. Imagine how many burgers without cheese they must have ordered for this to be their damage. I'd say it would get thrown out for being frivolous but IANAL 